ORDER
PER CURIAM:
Appellant Brock Ault pleaded guilty to three charges of statutory sodomy in the second degree under § 566.064, RSMo 2000. He was sentenced to three consecutive six-year sentences, for a total term of imprisonment of eighteen years. Ault filed a motion for postconviction relief under Supreme Court Rule 24.035, in which he alleged that his trial counsel erroneously advised him that the court would not sentence him to more than fifteen years’ incarceration. The circuit court denied Ault’s motion without an evidentiary hearing, concluding that the allegations in Ault’s motion were refuted by his testimony at his guilty plea hearing. Ault appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).